
	

113 HR 1153 IH: Water Infrastructure Now Public-Private Partnership Act
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1153
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mrs. Bustos (for
			 herself and Mr. Rodney Davis of
			 Illinois) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To establish a pilot program to evaluate the
		  cost-effectiveness of allowing non-Federal interests to carry out certain water
		  infrastructure projects, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Water Infrastructure Now
			 Public-Private Partnership Act or the WIN P3 Act.
		2.FindingsCongress finds that—
			(1)investment in
			 water infrastructure is critical to protecting property and personal safety
			 through flood, hurricane, and storm damage reduction activities;
			(2)investment in
			 infrastructure on the inland waterways of the United States is critical to the
			 economy of the United States through the maintenance of safe, reliable, and
			 efficient navigation for recreation and the movement of billions of dollars in
			 goods each year;
			(3)fiscal challenges
			 facing Federal, State, local, and tribal governments require new and innovative
			 financing structures to continue robust investment in public water
			 infrastructure;
			(4)under existing
			 fiscal restraints and project delivery processes, large-scale water
			 infrastructure projects like the lock and dam modernization on the upper
			 Mississippi River and Illinois River will take decades to complete, with
			 benefits for the lock modernization not expected to be realized until
			 2047;
			(5)the Corps of
			 Engineers has an estimated backlog of more than $60,000,000,000 in outstanding
			 projects; and
			(6)in developing
			 innovative financing options for water infrastructure projects, any prior
			 public investment in projects must be protected.
			3.Water
			 infrastructure now pilot program
			(a)In
			 generalThe Secretary of the Army, acting through the Chief of
			 Engineers, shall establish a pilot program to evaluate the cost-effectiveness
			 and project delivery efficiency of allowing non-Federal interests to carry out
			 authorized flood damage reduction, hurricane and storm damage reduction, and
			 navigation projects.
			(b)PurposesThe
			 purposes of the pilot program are—
				(1)to identify
			 project delivery and cost-saving alternatives that reduce the backlog of
			 authorized Corps of Engineers projects;
				(2)to evaluate the
			 technical, financial, and organizational efficiencies of a non-Federal interest
			 carrying out the design, execution, management, and construction of 1 or more
			 projects; and
				(3)to evaluate
			 alternatives for the decentralization of the project planning, management, and
			 operational decisionmaking processes of the Corps of Engineers.
				(c)Administration
				(1)In
			 generalIn carrying out the pilot program, the Secretary
			 shall—
					(A)identify a total
			 of not more than 15 flood damage reduction, hurricane and storm damage
			 reduction, and navigation projects, including levees, floodwalls, flood control
			 channels, water control structures, and navigation locks and channels,
			 authorized for construction;
					(B)notify the
			 Committee on Environment and Public Works of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives upon the
			 identification of each project under the pilot program;
					(C)in consultation
			 with the non-Federal interest, develop a detailed project management plan for
			 each identified project that outlines the scope, budget, design, and
			 construction resource requirements necessary for the non-Federal interest to
			 execute the project, or a separable element of the project;
					(D)on the request of
			 the non-Federal interest, enter into a project partnership agreement with the
			 non-Federal interest for the non-Federal interest to provide full project
			 management control for construction of the project, or a separable element of
			 the project, in accordance with plans approved by the Secretary;
					(E)following
			 execution of the project partnership agreement, transfer to the non-Federal
			 interest to carry out construction of the project, or a separable element of
			 the project—
						(i)if
			 applicable, the balance of the unobligated amounts appropriated for the
			 project, except that the Secretary shall retain sufficient amounts for the
			 Corps of Engineers to carry out any responsibilities of the Corps of Engineers
			 relating to the project and pilot program; and
						(ii)additional
			 amounts, as determined by the Secretary, from amounts made available under
			 section 5, except that the total amount transferred to the non-Federal interest
			 shall not exceed the estimate of the Federal share of the cost of construction,
			 including any required design; and
						(F)regularly monitor
			 and audit each project being constructed by a non-Federal interest under this
			 section to ensure that the construction activities are carried out in
			 compliance with the plans approved by the Secretary and that the construction
			 costs are reasonable.
					(2)RestrictionsOf
			 the projects identified by the Secretary—
					(A)not more than 12
			 projects shall—
						(i)have
			 received Federal funds and experienced delays or missed scheduled deadlines in
			 the 5 fiscal years prior to the date of enactment of this Act; or
						(ii)for
			 more than 2 consecutive fiscal years, have an unobligated funding balance for
			 that project in the Corps of Engineers construction account; and
						(B)not more than 3
			 projects shall—
						(i)have
			 not received Federal funding for recapitalization and modernization in the
			 period beginning on the date on which the project was authorized and ending on
			 the date of enactment of this Act; and
						(ii)be,
			 in the determination of the Secretary, significant to the national economy as a
			 result of the impact the project would have on the national transportation of
			 goods.
						(3)Technical
			 assistanceOn the request of a non-Federal interest, the
			 Secretary may provide technical assistance to the non-Federal interest, if the
			 non-Federal interest contracts with the Secretary for the technical assistance
			 and compensates the Secretary for the technical assistance, relating to—
					(A)any study,
			 engineering activity, and design activity for construction carried out by the
			 non-Federal interest under this section; and
					(B)obtaining any
			 permits necessary for the project.
					(4)Waivers
					(A)In
			 generalFor any project included in the pilot program, the
			 Secretary may waive or modify any applicable Federal regulations for that
			 project if the Secretary determines that such a waiver would provide public and
			 financial benefits, including expediting project delivery and enhancing
			 efficiency while maintaining safety.
					(B)NotificationThe
			 Secretary shall notify the Committee on Environment and Public Works of the
			 Senate and the Committee on Transportation and Infrastructure of the House of
			 Representatives each time the Secretary issues a waiver or modification under
			 subparagraph (A).
					(d)Public benefit
			 study
				(1)In
			 generalBefore entering into a project partnership agreement
			 under this section, the Secretary shall enter into an arrangement with an
			 independent third party to conduct an assessment of whether, and provide
			 justification that, the proposed partnership agreement would represent a better
			 public and financial benefit than a similar transaction using public funding or
			 financing.
				(2)ContentsThe
			 study under paragraph (1) shall—
					(A)be completed by
			 the third party in a timely manner and in a period of not more than 90
			 days;
					(B)take into
			 consideration any supporting materials and data submitted by the Secretary, the
			 nongovernmental party to the proposed project partnership agreement, and other
			 stakeholders; and
					(C)recommend whether
			 the project partnership agreement will be in the public interest by determining
			 whether the agreement will provide public and financial benefits, including
			 expedited project delivery and savings to taxpayers.
					(e)Cost
			 shareNothing in this Act affects the cost-sharing requirement
			 applicable on the day before the date of enactment of this Act to a project
			 carried out under this Act.
			(f)Report
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Environment and Public
			 Works of the Senate and the Committee on Transportation and Infrastructure of
			 the House of Representatives a report detailing the results of the pilot
			 program carried out under this section, including any recommendations of the
			 Secretary concerning whether the program or any component of the program should
			 be implemented on a national basis.
				(2)UpdateNot
			 later than 5 years after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Environment and Public Works of the Senate and the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 an update of the report described in paragraph (1).
				(g)AdministrationAll
			 laws (including regulations) that would apply to the Secretary if the Secretary
			 were carrying out the project shall apply to a non-Federal interest carrying
			 out a project under this Act.
			(h)Termination of
			 authorityThe authority to commence a project under this Act
			 terminates on the date that is 5 years after the date of enactment of this
			 Act.
			4.ApplicabilityNothing in this Act authorizes or permits
			 the privatization of any Federal asset.
		5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary to carry out this Act such sums
			 as are necessary.
		
